        Case 6:17-cv-01629-MK    Document 57    Filed 04/27/20    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



CLAYTON HOWARD,                                        Case No. 6:17-cv-01629-MK
                                                        OPINION AND ORDER
            Plaintiff,

      vs.

DR. REED PAULSON, Oregon State
Penitentiary; et al.,

            DEFENDANTS.


AIKEN, District Judge:

      Magistrate    Judge   Mustafa    T.   Kasubhai    filed    his   Findings   and

Recommendation (“F&R”) (doc. 54) on April 2, 2020. The matter is now before me.

See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72. No objections have been timely filed.

Although this relieves me of my obligation to perform a de novo review, I retain the

obligation to “make an informed, final determination.” Britt v. Simi Valley Unified

Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United

States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc).          The

Magistrates Act does not specify a standard of review in cases where no objections



Page 1 – OPINION AND ORDER
        Case 6:17-cv-01629-MK      Document 57     Filed 04/27/20   Page 2 of 2




are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the

recommendation of the Rules Advisory Committee, I review the F&R for “clear error

on the face of the record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing

Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also

United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a

clear legislative mandate, the Advisory Committee Notes provide a reliable source of

insight into the meaning of” a federal rule). Having reviewed the file of this case, I

find no clear error.

      THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Kasubhai’s

F&R (doc. 54).

      Dated this 27th
                 ____ day of April 2020.




                                    /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 2 – OPINION AND ORDER
